Order filed, April 16, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00102-CR
                                    ____________

                       Sedrick Domonique Haywood, Appellant

                                             V.

                               The State of Texas, Appellee


                       On Appeal from the 176th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1258266


                                         ORDER

       The reporter’s record in this case was due April 2, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The complete
record has not been filed with the court. Because the complete reporter’s record has not
been filed timely, we issue the following order.

       We order Judy Fox, the official court reporter, to file volumes 2 and 3 of the
record in this appeal within 30 days of the date of this order.

                                      PER CURIAM